Citation Nr: 0922125	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement, right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a lumbar spine 
disability, including as secondary to the service-connected 
right knee disabilities.

5.  Entitlement to service connection for a left knee 
disability, including as secondary to the service-connected 
right knee disabilities.

6.  Entitlement to service connection for a right hip 
disability, including as secondary to the service-connected 
right knee disabilities.

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to January 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

The Board notes that at the February 2009 hearing, the 
Veteran effectively withdrew the issues of entitlement to 
service connection for a bilateral foot disability, a right 
shoulder disability, bilateral hearing loss, and 
hypertension.  These issues are no longer before the Board.

In September 2007 and July 2008, the Veteran submitted 
statements claiming service connection for erectile 
dysfunction and for posttraumatic stress disorder (PTSD).  VA 
has taken no action on these claims.  They are, therefore, 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

Service Connection - Hepatitis C

The Veteran is seeking service connection for Hepatitis C.  
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors, but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a).

Regarding post-service initial diagnosis of disease, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran contends that service connection should be 
granted for hepatitis C, because he believes that he 
contracted that disease in service.  He asserts that he may 
have contracted it through the air injections that were used 
to administer vaccinations during service.  He also asserts 
that there is a possibility that he contracted it either when 
helping a fellow serviceman who had been hit by a car, or 
during a game of basketball in which he had two teeth knocked 
out.  See February 2009 hearing transcript at pages 4-11.  
The service treatment records do not show a record of 
vaccinations, or that the Veteran was diagnosed with 
hepatitis C in service, or treated for symptoms thereof.  
Nonetheless, the Veteran is competent to report that during 
his period of service, he received vaccinations.

The question becomes whether the Veteran is currently 
diagnosed with hepatitis C and whether that diagnosis is 
causally connected to an event of service, such as 
vaccinations.

The earliest evidence of the presence of hepatitis C is from 
many years after separation from service.  For example, a VA 
treatment record dated in August 2003 shows that he tested 
positive for hepatitis C.  He has since been treated by both 
VA and private physicians for the disease.  In 2006, he was 
under a treatment regimen that was stopped because the 
condition was not improving.  See October 2006 VA outpatient 
treatment note.  Also, the April 2008 VA/QTC examiner 
confirmed the diagnosis.  Thus, there is no question that the 
Veteran has a current diagnosis of hepatitis C.  It is the 
etiology o the disease that is at issue.

In April 2008, the Veteran was afforded a VA/QTC examination.  
The examiner confirmed the diagnosis based upon the positive 
lab reports contained in the record.  The examiner went on to 
opine that the likely risk factor of the Veteran's disability 
is "military vaccination."  He went on to state that the 
Veteran "was exposed to this risk factor during military 
service because of military vaccination."  The examiner 
concluded that the etiology of the Veteran's hepatitis C is 
"most likely" military vaccination.  There is no basis 
provided for the examiner's opinion.  The Board finds that a 
remand is necessary so that an addendum to the April 2008 
opinion can be obtained, which explains the basis for the 
positive nexus opinion.

Increased Rating - Right Knee

In Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court held in part that VA's duty to notify a claimant 
seeking an increased evaluation included advising the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. Although 
several notification letters were issued in this matter, they 
do not comply with the Vazquez-Flores ruling. These claims 
must be remanded to ensure that the Veteran is afforded his 
due process notice as is required by case law and VA 
regulation.

Service Connection - Lumbar Spine and Left Knee

The Veteran's claim for service connection for a lumbar spine 
disability and for a left knee disability were denied on the 
basis that the disability was not incurred in service, and 
because they were not deemed to be proximately due to the 
Veteran's service-connected right knee disability. The 
Veteran has clearly stated that he believes his back and left 
knee disabilities are caused by his service-connected right 
knee disability. 

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2008). Thus, with competent 
medical evidence showing that the Veteran's lumbar spine 
and/or left knee disabilities are proximately due to the 
service-connected right knee disability, the Veteran's claim 
can be granted. The Veteran has not been afforded a VA 
examination that addresses the etiology of his back or left 
knee disabilities.  There has been no discussion of the 
likelihood that these claims can be granted on a secondary 
basis.  There is also no opinion addressing the service 
treatment notes showing treatment for back pain in May 1970, 
June 1970, August 1970, and November 1971.

This matter must be remanded for an addendum opinion as to 
the etiology of the Veteran's lumbar spine disability and 
left knee disability, including whether they are proximately 
due to the service-connected right knee, or whether they were 
otherwise incurred in service.  The examiner should also 
consider the private medical records in the claims folder 
showing a May 1975 (post-service) left knee injury, and a 
July 1986 (post-service) work-related back injury.

Service Connection Right Hip and TDIU

The Veteran's claim for service connection for a right hip 
disability, including as secondary to the service-connected 
right knee disability, and his claim for TDIU were denied in 
the June 2008 rating decision.  The Veteran filed a timely 
notice of disagreement in June 2008.  There is no evidence in 
the claims folder that the RO issued a Statement of the Case 
on these issues.  When a notice of disagreement is timely 
filed, the RO must reexamine the claim and determine if 
additional review or development is warranted. If no 
preliminary action is required, or when it is completed, the 
RO must prepare an SOC pursuant to 38 C.F.R. § 19.29 (2008), 
unless the matter is resolved by granting the benefits sought 
on appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 
38 C.F.R. § 19.26 (2008). Because the RO has not granted 
either service connection for the right hip or TDIU, and the 
Veteran has not withdrawn those appeals, an SOC must be 
issued. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran of the evidence 
necessary to establish his claim for an 
increased rating for his right knee 
disabilities, including notice that is in 
compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  Obtain an addendum to the April 2008 
VA/QTC opinion regarding the etiology of 
the Veteran's currently diagnosis 
hepatitis C.  If this is not possible, 
then provide the veteran another VA 
examination to address the questions 
below.  The examiner should provide an 
opinion regarding the etiology of the 
veteran's hepatitis C by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
current disability was incurred in 
service? A complete rationale should be 
provided for any opinion expressed.  

3.  Afford the Veteran the appropriate VA 
examinations of his lumbar spine and left 
knee, which assess the nature and etiology 
of any current disability.   The examiner 
should review the claims folder and state 
that he/she has done so in the report. The 
examiner should then provide an opinion 
regarding the etiology of both the 
Veteran's lumbar spine disability and left 
knee disability by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
current disability initially manifested in 
service? The examiner should also address 
the question of whether either the lumbar 
spine disability, or the left knee 
disability, is proximately due to the 
service-connected right knee disability. 
In doing so, the examiner is asked to 
consider and address in the report any 
post-service injuries to the left knee 
and/or lumbar spine.  A complete rationale 
should be provided for any opinion 
expressed.

4.  Issue a Statement of the Case on the 
issues of entitlement to service-
connection for a right hip disability, 
including as secondary to the right knee 
disability, and for entitlement to TDIU. 
Advise the Veteran of the need to timely 
file a substantive appeal to perfect the 
appeal. The appropriate time to respond 
must be afforded. If in order, the matter 
should then be returned to the Board for 
appellate review.

5.  Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


